Citation Nr: 0808354	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for a mitral 
valve heart murmur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 2000 to October 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
mitral valve heart murmur and assigned a noncompensable 
rating.  A timely appeal was noted with respect to that 
rating.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2006 substantive appeal, the veteran stated that 
the symptomatology associated with his heart murmur had 
worsened since his September 2005 VA examination.  
Specifically, he indicated that he now had episodes of 
dizziness and fatigue.  VA is obliged to afford a veteran a 
contemporaneous examination where there is evidence of an 
increase in the severity of the disability.  See VAOPGCPREC 
11-95 (1995).  Thus, the matter must be remanded for a new VA 
examination.    

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008), which altered the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they pertain 
to increased rating claims.  On remand the RO should provide 
corrective notice in accordance with Vazquez-Flores.  





Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for an increased rating, to include 
the following:

a. Evidence of the current worsening or 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life;

b. General notice of the requirements 
of the applicable Diagnostic Code in 
the event that the claimant is rated 
under a Diagnostic Code that contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a notable worsening or 
increase in severity of the disability 
and the effect of that worsening on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result);

c. Notification that, in the event an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100%, depending 
on the disability involved, based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and 

d. Examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation.  

2.  The appellant should be scheduled for 
a VA cardiovascular examination for the 
purpose of ascertaining the current 
severity of his service-connected mitral 
valve heart murmur.  The claims folder 
should be made available to the examiner 
for review in connection with the 
examination.  All indicated special tests 
and studies should be accomplished, 
including a laboratory determination of 
METs by exercise testing, an 
electrocardiogram, echocardiogram, and X-
ray study.

With regard to MET testing, the examiner 
should document the level of METs at which 
dyspnea, fatigue, angina, dizziness or 
syncope develops.  If a laboratory 
determination of METs by exercise testing 
is not deemed necessary or advisable, an 
estimate by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

Left ventricular function (ejection 
fraction, in a percentage amount) should 
be reported.  The examiner is asked to 
document all manifestations of the 
appellant's heart disease.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
